Case 1:20-cv-02997-AJN Document 69-1 Filed 05/28/21 Page 1 of 39




                 EXHIBIT 1
1/19/2021               Case 1:20-cv-02997-AJN Document
                                                     Lyft69-1
                                                         Tenns ofFiled
                                                                 Service 05/28/21 Page 2 of 39




     LyftTerms of Service
    Last Updated: December 9, 2020

    These Terms of Service constitute a legally binding agreement (the ''Agreement")
    between you and Lyft, Inc., its parents, subsidiaries, representatives, affiliates,
    officers and directors (collectively, "Lyft," "we," "us" or "our") governing your use
    of the Lyft application (the "Lyft App"), website, and technology platform
    (collectively, the ''Lyft Platform").

    PLEASE BE ADVISED: THIS AGREEMENT CONTAINS PROVISIONS THAT
    GOVERN HOW CLAIMS BETWEEN YOU AND LYFT CAN BE BROUGHT (Sil.
    SECTION17BELOW).  THESE PROVISIONS WILL, WITH LIMITED EXCEPTION,
    REQUIRE YOU TO SUBMIT CLAIMS YOU HAVE AGAINST LYFT TO BINDING AND
    FINAL ARBITRATION ON AN INDIVIDUAL BASIS, NOT AS A PLAINTIFF OR
    CLASS MEMBER IN ANY CLASS, GROUP OR REPRESENTATIVEACTION OR
    PROCEEDING. AS A DRIVER OR DRIVER APPLICANT, YOU HAVE AN
    OPPORTUNITY TO OPT OUT OF ARBITRATION WITH RESPECT TO CERTAIN
    CLAIMS AS PROVIDED IN SECTION 17.

    By entering into this Agreement, and/or by using or accessing the Lyft Platform
    you expressly acknowledge that you understand this Agreement (including the
    dispute resolution and arbitration provisions in Section 17) and accept all of its
    terms. IF YOU DO NOT AGREE TO BE BOUND BY THE TERMS AND
    CONDITIONS OF THIS AGREEMENT, YOU MAY NOT USE OR ACCESS THE LYFT
    PLATFORM OR ANY OF THE SERVICES PROVIDED THROUGH THE LYFT
    PLATFORM. If you use the Lyft Platform in another country, you agree to be
    subject to Lyft's terms of service for that country.

    When using the Lyft Platform, you also agree to conduct yourself in accordance
    with our CommunityGuidelines,which shall form part of this Agreement between
    you and Lyft.


https://www.lyft.com/lerms                                                                       1/38
1/19/2021               Case 1:20-cv-02997-AJN Document
                                                     Lyft69-1
                                                         Terms ofFiled
                                                                 Service 05/28/21 Page 3 of 39




    1. The Lyft Platform
    The Lyft Platform provides a marketplace where, among other things, persons who seek
    transportation to certain destinations ("Riders") can be matched with transportation options to
    such destinations. One option for Riders is to request a ride from rideshare drivers who are
    driving to or through those destinations ("Drivers"). Drivers and Riders are collectively referred
    to herein as "Users," and the driving services provided by Drivers to Riders shall be referred to
    herein as "Rideshare Services." As a User, you authorize Lyft to match you with Drivers or
    Riders based on factors such as your location, the requested pickup location, the estimated
    time to pickup, your destination, User preferences, driver mode, and platform efficiency, and to
    cancel an existing match and/or rematch you with a Driver or Rider based on the same
    considerations. Any decision by a User to offer or accept Rideshare Services is a decision
    made in such User's sole discretion. Each Rideshare Service provided by a Driver to a Rider
    shall constitute a separate agreement between such persons.

    In certain markets, Riders may have the option to rent bikes or scooters through the Lyft
    Platform to ride to their destination. In some markets these bikes and scooters are owned by
    Lyft. In other markets Lyft operates a bike-share or scooter-share program on behalf of third
    parties. In either case, your rental and use of bikes and scooters through the Lyft Platform is
    subject to additional agreements between you and Lyft and third parties as applicable to the
    particular market ("Supplemental Agreements"). Please review any applicable Supplemental
    Agreements carefully. IF YOU DO NOT AGREE TO BE BOUND BY THE TERMS AND
    CONDITIONS OF A SUPPLEMENTAL AGREEMENT,YOU MAY NOT RENT OR USE THE BIKES
    OR SCOOTERS IN SUCH MARKET. In the event of any conflict between this Agreement and the
    terms and conditions of any Supplemental Agreement, the terms of this Agreement shall
    control.



    2. Modification to the Agreement
    Lyft reserves the right to modify the terms and conditions of this Agreement, and such
    modifications shall be binding on you only upon your acceptance of the modified Agreement.
    Lyft reserves the right to modify any information on pages referenced in the hyperlinks from
    this Agreement from time to time, and such modifications shall become effective upon posting.
    Continued use of the Lyft Platform or Rideshare Services after any such changes shall
    constitute your consent to such changes. Unless material changes are made to the arbitration
    provisions herein, you agree that modification of this Agreement does not create a renewed
    opportunity to opt out of arbitration (if applicable).


https://www.lyft.com/terms                                                                               2/38
1/19/2021               Case 1:20-cv-02997-AJN Document
                                                     Lyft69-1
                                                         Terms ofFiled
                                                                 Service 05/28/21 Page 4 of 39




    3. Eligibility
    The Lyft Platform may only be used by individuals who have the right and authority to enter into
    this Agreement and are fully able and competent to satisfy the terms, conditions, and
    obligations herein. The Lyft Platform is not available to Users who have had their User account
    temporarily or permanently deactivated. You may not allow other persons to use your User
    account, and you agree that you are the sole authorized user of your account. To use the Lyft
    Platform, each User shall create a User account. Each person may only create one User
    account, and Lyft reserves the right to deactivate any additional or duplicate accounts. Your
    participation in certain Lyft programs and use of certain Lyft products or services may be
    subject to additional eligibility requirements as determined by Lyft.

    By becoming a User, you represent and warrant that you are at least 18 years old.
    Notwithstanding the foregoing, if you are the parent or legal guardian of a 16 or 17-year-old
    minor you may create a Lyft account for such minor to use the Lyft Platform subject to the
    following requirements and restrictions: (a) you ensure that the minor's use of the Lyft Platform
    is limited solely to accessing and using bike-share or scooter-share services where expressly
    permitted under the Supplemental Agreement applicable to such services, (b) you determine
    that the bike-share and scooter-share services are suitable for the minor, (c) you ensure that the
    minor's use of the Lyft Platform and applicable bike-share or scooter-share services is done in
    compliance and acknowledgement of all applicable safety instructions and warnings in this
    Agreement, any applicable Supplemental Agreements, and the Lyft App, (d) you ensure that the
    minor does not request or accept any Rideshare Services unless accompanied by you or an
    authorized guardian, (e) you explain the terms of this Agreement to the minor, and (f) you
    expressly guarantee the minor's acceptance of the terms of this Agreement.

    By creating a Lyft account for such minor, you hereby give permission and consent to the
    Agreement on the minor's behalf, and you shall assume any and all responsibility and liability
    for the minor's use of the Lyft Platform as provided by the terms of this Agreement and any
    applicable Supplemental Agreements. You will be responsible for any breach of the above
    representations, warranties and/or this Agreement, and/or any attempt of the minor to disaffirm
    this Agreement. Furthermore, you hereby represent that you are fully authorized to execute this
    Agreement on behalf of yourself and all other parents or legal guardians of the minor rider.



    4. Charges
    As a Rider, you understand that request or use of Rideshare Services may result in charges to
    you ("Charges"). Charges related to bikes and scooters are addressed in the applicable

https://www.lyft.com/terms                                                                               3/38
1/19/2021               Case 1:20-cv-02997-AJN Document
                                                     Lyft69-1
                                                         Terms ofFiled
                                                                 Service05/28/21 Page 5 of 39

    Supplemental Agreement. Charges for Rideshare Services include Fares and other applicable
    fees, tolls, surcharges, and taxes as set forth on your market's Lyft Cities page
    (www.ly_fl.com/cities), plus any tips to the Driver that you elect to pay. Lyft has the authority and
    reserves the right to determine and modify pricing by posting applicable pricing terms to your
    market's Lyft Cities page or quoting you a price for a specific ride at the time you make a
    request. Pricing may vary based on the type of service you request (e.g., shared, economy,
    extra seats, luxury) as described on your market's Lyft Cities page. You are responsible for
    reviewing the applicable Lyft Cities page or price quote within the Lyft App and shall be
    responsible for all Charges incurred under your User account regardless of your awareness of
    such Charges or the amounts thereof.

    Fares. There are two types of Fares, variable and quoted.

         • Variable Fares. Variable fares consist of a base charge and incremental charges based on
           the duration and distance of your ride. For particularly short rides, minimum fares may
           apply. Please note that we use GPS data from your Driver's phone to calculate the
           distance traveled on your ride. We cannot guarantee the availability or accuracy of GPS
           data. If we lose signal we will calculate time and distance using available data from your
           ride.
         • Quoted Fares. In some cases Lyft may quote you a Fare at the time of your request. The
           quote is subject to change until the ride request is confirmed. If during your ride you
           change your destination, make multiple stops, or attempt to abuse the Lyft Platform, we
           may cancel the fare quote and charge you a variable fare based on the time and distance
           of your ride. Lyft does not guarantee that the quoted fare price will be equal to a variable
           fare for the same ride. Quoted Fares may include the Fees and Other Charges below, as
           applicable.

    Fees and Other Charges.

         • Service Fee. You may be charged a "Service Fee" for each ride as set forth on the
           applicable Lyft Cities page.
         • Prime Time. At certain times, including times of high demand for Rideshare Services
           ("Prime Time"), you acknowledge that Charges may increase substantially. For all rides
           with a variable fare, we will use reasonable efforts to inform you of any Prime Time
           increases in effect at the time of your request. For Quoted Fares we may factor in the
           Prime Time increases into the quoted price of the ride.
         • Cancellation Fee. After requesting a ride you may cancel it through the Lyft App, but note
           that in certain cases a cancellation fee may apply. You may also be charged if you fail to
           show up after requesting a ride. Please check out our Help Center to learn more about
           l.Y.fl'scancellation P-OlicY.,
                                       including applicable fees.
         • Damage Fee. If a Driver reports that you have materially damaged the Driver's vehicle,
           you agree to pay a "Damage Fee" of up to $250 depending on the extent of the damage
           (as determined by Lyft in its sole discretion), towards vehicle repair or cleaning. Lyft


https://www.lyft.com/terms                                                                                  4/38
1/19/2021               Case 1:20-cv-02997-AJN Document
                                                     Lyft69-1
                                                         Terms ofFiled
                                                                 Service 05/28/21 Page 6 of 39

           reserves the right (but is not obligated) to verify or otherwise require documentation of
           damages prior to processing the Damage Fee.
         • Tolls. In some instances tolls (or return tolls) may apply to your ride. Please see our Help
           Center and your market's Lyft Cities page for more information about toll charges and a
           list of applicable tolls and return charges. We do not guarantee that the amount charged
           by Lyft will match the toll charged to the Driver, if any.
         • Other Charges. Other fees and surcharges may apply to your ride, including: actual or
           anticipated airport fees, state or local fees, or event fees as determined by Lyft or its
           marketing partners. In addition, where required by law Lyft will collect applicable taxes.
           See your market's Lyft Cities page for details on other Charges that may apply to your
           ride.
         • Tips. Following a ride, you may elect to tip your Driver in cash or through the Lyft Platform.
           You may also elect to set a default tip amount or percentage through the Lyft App. Any
           tips will be provided entirely to the applicable Driver.

    General.

         • Facilitation of Charges. All Charges are facilitated through a third-party payment
           processor (e.g., First Data, Stripe, Inc., or Braintree, a division of PayPal, Inc.). Lyft may
           replace its third-party payment processor without notice to you. Charges shall only be
           made through the Lyft Platform. With the exception of tips, cash payments are strictly
           prohibited. Your payment of Charges to Lyft satisfies your payment obligation for your use
           of the Lyft Platform and Rideshare Services. Lyft may group multiple Charges into a single
           aggregate transaction on your payment method based on the nature of the Charges
           and/or the date(s) they were incurred. If you don't recognize a transaction, then check
           your ride receipts and payment history.
         • No Refunds. All Charges are non-refundable. This no-refund policy shall apply at all times
           regardless of your decision to terminate usage of the Lyft Platform, any disruption to the
           Lyft Platform or Rideshare Services, or any other reason whatsoever.
         • Coupons. You may receive coupons that you can apply toward payment of certain
           Charges upon completion of a Ride. Coupons are only valid for use on the Lyft Platform,
           and are not transferable or redeemable for cash except as required by law. Coupons
           cannot be combined unless expressly provided otherwise, and if the cost of your ride
           exceeds the applicable credit or discount value we will charge your payment method on
           file for the outstanding cost of the Ride. For quoted or variable fares, Lyft may deduct the
           amount attributable to the Service Fee, Tolls, or Other Charges before application of the
           coupon. Additional restrictions on coupons may apply as communicated to you in a
           relevant promotion or by clicking on the relevant coupon within the Promotions section of
           the Lyft App.
         • Credit Card Authorization. Upon addition of a new payment method or each ride
           request, Lyft may seek authorization of your selected payment method to verify the
           payment method, ensure the ride cost will be covered, and protect against unauthorized
           behavior. The authorization is not a charge, however, it may reduce your available credit
           by the authorization amount until your bank's next processing cycle. Should the amount of

https://www.lyft.com/terms                                                                                  5/38
1/19/2021               Case 1:20-cv-02997-AJN Document
                                                     Lyft69-1
                                                         Terms ofFiled
                                                                 Service05/28/21 Page 7 of 39

            our authorization exceed the total funds on deposit in your account, you may be subject
            to overdraft of NSF charges by the bank issuing your debit or prepaid card. We cannot be
            held responsible for these charges and are unable to assist you in recovering them from
            your issuing bank. Check out our Help Center to learn more about our use of Qre-
            authorization holds.



    5. Payments
    If you are a Driver, you will receive payment for your provision of Rideshare Services pursuant
    to the terms of the Driver Addendum, which shall form part of this Agreement between you and
    Lyft.



    6. Lyft Communications
    By entering into this Agreement or using the Lyft Platform, you agree to receive
    communications from us or communications related to the Lyft Platform at any of the phone
    numbers provided to Lyft by you or on your behalf, including via e-mail, text message, calls, and
    push notifications. You agree that texts, calls or prerecorded messages may be generated by
    automatic telephone dialing systems. Communications from Lyft, its affiliated companies and/or
    Drivers, may include but are not limited to: operational communications concerning your User
    account or use of the Lyft Platform or Rideshare Services, use of bikes and scooters through
    the Lyft Platform, updates concerning new and existing features on the Lyft Platform,
    communications concerning marketing or promotions run by us or our third-party partners, and
    news concerning Lyft and industry developments. If you change or deactivate the phone
    number you provided to Lyft, you agree to update your account information to help prevent us
    from inadvertently communicating with anyone who acquires your old number. Standard text
    messaging charges applied by your cell phone carrier will apply to text messages we send.

    IF YOU WISH TO OPT OUT OF PROMOTIONAL EMAILS, YOU CAN UNSUBSCRIBE FROM OUR
    PROMOTIONAL EMAIL LIST BY FOLLOWING THE UNSUBSCRIBE OPTIONS IN THE
    PROMOTIONAL EMAIL ITSELF. IF YOU WISH TO OPT OUT OF PROMOTIONAL CALLS OR
    TEXTS, YOU MAY TEXT "END" TO 46080 FROM THE MOBILE DEVICE RECEIVING THE
    MESSAGES.YOU ACKNOWLEDGE THAT YOU ARE NOT REQUIRED TO CONSENT TO RECEIVE
    PROMOTIONAL TEXTS OR CALLS AS A CONDITION OF USING THE LYFT PLATFORM OR
    RELATED SERVICES. IF YOU WISH TO OPT OUT OF ALL TEXTS OR CALLS FROM LYFT
    (INCLUDING OPERATIONAL OR TRANSACTIONAL TEXTS OR CALLS), YOU CAN TEXT THE
    WORD "STOPALL'' TO 46080 FROM THE MOBILE DEVICE RECEIVING THE MESSAGES,



https://www.lyft.com/terms                                                                              6/38
1/19/2021            Case 1:20-cv-02997-AJN Document
                                                  Lyft69-1
                                                      Terms ofFiled
                                                              Service 05/28/21 Page 8 of 39

   HOWEVER YOU ACKNOWLEDGE THAT OPTING OUT OF RECEIVING ALL TEXTS MAY IMPACT
   YOUR USE OF THE LYFT PLATFORM OR RELATED SERVICES.



    7. Your Information
   Your Information is any information you provide, publish or post to or through the Lyft Platform
   (including any profile information you provide) or send to other Users (including via in-
   application feedback, any email feature, or through any Lyft-related Facebook, Twitter or other
   social media posting) (your "Information"). You consent to us using your Information to create a
   User account that will allow you to use the Lyft Platform and participate in the Rideshare
   Services. Our collection and use of personal information in connection with the Lyft Platform
   and Rideshare Services is as provided in Lyft's Privacy Policy located at www.lY.fl.com/i;2rivaq~.
   You are solely responsible for your Information and your interactions with other members of the
   public, and we act only as a passive conduit for your online posting of your Information. You
   agree to provide and maintain accurate, current and complete information and that we and
   other members of the public may rely on your Information as accurate, current and complete.
   To enable Lyft to use your Information for the purposes described in the Privacy Policy and this
   Agreement, you grant to us a non-exclusive, worldwide, perpetual, irrevocable, royalty-free,
   transferable, sub-licensable (through multiple tiers) right and license to exercise the copyright,
   publicity, and database rights you have in your Information, and to use, copy, perform, display
   and distribute such Information to prepare derivative works, or incorporate into other works,
   such Information, in any media now known or not currently known. Lyft does not assert any
   ownership over your Information; rather, as between you and Lyft, subject to the rights granted
   to us in this Agreement, you retain full ownership of all of your Information and any intellectual
   property rights or other proprietary rights associated with your Information.



    8. Promotions, Referrals, and
    Loyalty Programs
   Lyft, at its sole discretion, may make available promotions, referral programs and loyalty
   programs with different features to any Users or prospective Users. These promotions and
   programs, unless made to you, shall have no bearing whatsoever on your Agreement or
   relationship with Lyft. Lyft reserves the right to withhold or deduct credits or benefits obtained
   through a promotion or program in the event that Lyft determines or believes that the
   redemption of the promotion or receipt of the credit or benefit was in error, fraudulent, illegal,
   or in violation of the applicable promotion or program terms or this Agreement. Lyft reserves

https://www.lyft.com/terms                                                                              7/38
1/19/2021            Case 1:20-cv-02997-AJN Document
                                                  Lyft69-1
                                                      Terms ofFiled
                                                              Service05/28/21 Page 9 of 39

   the right to terminate, discontinue or cancel any promotions or programs at any time and in its
   sole discretion without notice to you.

   Currently, Lyft's referral program provides you with incentives to refer your friends and family to
   become new Users of the Lyft Platform in your country (the "Referral Program"). Your
   participation in the Referral Program is subject to this Agreement and the additional Referral
   Program rules.



    9. Restricted Activities
   With respect to your use of the Lyft Platform and your participation in the Rideshare Services,
   you agree that you will not:

            a. impersonate any person or entity;
            b. stalk, threaten, or otherwise harass any person, or carry any weapons;
            c. violate any law, statute, rule, permit, ordinance or regulation;
            d. interfere with or disrupt the Lyft Platform or the servers or networks connected to the Lyft
                 Platform;
            e. post Information or interact on the Lyft Platform or Rideshare Services in a manner which
                 is fraudulent, libelous, abusive, obscene, profane, sexually oriented, harassing, or illegal;
             f. use the Lyft Platform in any way that infringes any third party's rights, including:
                 intellectual property rights, copyright, patent, trademark, trade secret or other proprietary
                 rights or rights of publicity or privacy;
            g. post, email or otherwise transmit any malicious code, files or programs designed to
                 interrupt, damage, destroy or limit the functionality of the Lyft Platform or any computer
                 software or hardware or telecommunications equipment or surreptitiously intercept or
                 expropriate any system, data or personal information;
            h. forge headers or otherwise manipulate identifiers in order to disguise the origin of any
                 information transmitted through the Lyft Platform;
              i. "frame" or "mirror" any part of the Lyft Platform, without our prior written authorization or
                 use meta tags or code or other devices containing any reference to us in order to direct
                 any person to any other web site for any purpose;
             j. modify, adapt, translate, reverse engineer, decipher, decompile or otherwise disassemble
                 any portion of the Lyft Platform;
            k. rent, lease, lend, sell, redistribute, license or sublicense the Lyft Platform or access to any
                 portion of the Lyft Platform;
              I. use any robot, spider, site search/retrieval application, or other manual or automatic
                 device or process to retrieve, index, scrape, "data mine", or in any way reproduce or
                 circumvent the navigational structure or presentation of the Lyft Platform or its contents;
            m. link directly or indirectly to any other web sites;
            n. transfer or sell your User account, password and/or identification, or any other User's
                 Information to any other party;

https://www.lyft.com/terms                                                                                   8/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled  05/28/21 Page 10 of 39
                                                                    Service

            o. discriminate against or harass anyone on the basis of race, national origin, religion,
               gender, gender identity, physical or mental disability, medical condition, marital status,
               age or sexual orientation;
            p. violate any of the Referral Program rules if you participate in the Referral Program; or
            q. cause any third party to engage in the restricted activities above.



    10. Driver Representations,
    Warranties and Agreements
    By providing Rideshare Services as a Driver on the Lyft Platform, you represent, warrant, and
    agree that:

            a. You possess a valid driver's license and are authorized and medically fit to operate a
                motor vehicle and have all appropriate licenses, approvals and authority to provide
                transportation to Riders in all jurisdictions in which you provide Rideshare Services.
            b. You own, or have the legal right to operate, the vehicle you use when providing
                Rideshare Services; such vehicle is in good operating condition and meets the industry
                safety standards and all applicable statutory and state department of motor vehicle
                requirements for a vehicle of its kind; and any and all applicable safety recalls have been
                remedied per manufacturer instructions.
            c. You will not engage in reckless behavior while driving, drive unsafely, operate a vehicle
                that is unsafe to drive, permit an unauthorized third party to accompany you in the
                vehicle while providing Rideshare Services, provide Services as a Driver while under the
                influence of alcohol or drugs, or take action that harms or threatens to harm the safety of
                the Lyft community or third parties.
            d. You will only provide Rideshare Services using the vehicle that has been reported to,
                and approved by Lyft, and for which a photograph has been provided to Lyft, and you
                will not transport more passengers than can securely be seated in such vehicle (and no
                more than seven (7) passengers in any instance).
            e. You will not, while providing the Rideshare Services, operate as a public or common
                carrier or taxi service, accept street hails, charge for rides (except as expressly provided
                in this Agreement), demand that a rider pay in cash, or use a credit card reader, such as a
                Square Reader, to accept payment or engage in any other activity in a manner that is
                inconsistent with your obligations under this Agreement.
             f. You will not attempt to defraud Lyft or Riders on the Lyft Platform or in connection with
                your provision of Rideshare Services. If we suspect that you have engaged in fraudulent
                activity we may withhold applicable Fares or other payments for the ride(s) in question
                and take any other action against you available under the law.
            g. You will not discriminate against Riders with disabilities and agree to review Lyft's Anti-
                Discrimination Policies. You will make reasonable accommodation as required by law

https://www.lyft.com/terms                                                                                  9/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled  05/28/21 Page 11 of 39
                                                                    Service

                and our Service Animal Poliq~ and Wheelchair Policy:for Riders who travel with their
                service animals or who use wheelchairs (or other mobility devices) that can be folded for
                safe and secure storage in the car's trunk or backseat.
            h. You agree that we may obtain information about you, including your criminal and driving
                records, and you agree to provide any further necessary authorizations to facilitate our
                access to such records during the term of the Agreement.
             i. You have a valid policy of liability insurance (in coverage amounts consistent with all
                applicable legal requirements) that names or schedules you for the operation of the
                vehicle you use to provide Rideshare Services.
            j. You will pay all applicable federal, state and local taxes based on your provision of
                Rideshare Services and any payments received by you.



    11.Intellectual Property
    All intellectual property rights in the Lyft Platform shall be owned by Lyft absolutely and in their
    entirety. These rights include database rights, copyright, design rights (whether registered or
    unregistered), trademarks (whether registered or unregistered) and other similar rights
    wherever existing in the world together with the right to apply for protection of the same. All
    other trademarks, logos, service marks, company or product names set forth in the Lyft Platform
    are the property of their respective owners. You acknowledge and agree that any questions,
    comments, suggestions, ideas, feedback or other information ("Submissions") provided by you
    to us are non-confidential and shall become the sole property of Lyft. Lyft shall own exclusive
    rights, including all intellectual property rights, and shall be entitled to the unrestricted use and
    dissemination of these Submissions for any purpose, commercial or otherwise, without
    acknowledgment or compensation to you.

    LYFT and other Lyft logos, designs, graphics, icons, scripts and service names are registered
    trademarks, trademarks or trade dress of Lyft in the United States and/or other countries
    (collectively, the "Lyft Marks"). If you provide Rideshare Services as a Driver, Lyft grants to you,
    during the term of this Agreement, and subject to your compliance with the terms and
    conditions of this Agreement, a limited, revocable, non-exclusive license to display and use the
    Lyft Marks solely on the Lyft stickers/decals, Lyft Amp, and any other Lyft-branded items
    provided by Lyft directly to you in connection with providing the Rideshare Services ("License").
    The License is non-transferable and non-assignable, and you shall not grant to any third party
    any right, permission, license or sublicense with respect to any of the rights granted hereunder
    without Lyft's prior written permission, which it may withhold in its sole discretion. The Lyft logo
    (or any Lyft Marks) may not be used in any manner that is likely to cause confusion, including
    but not limited to: use of a Lyft Mark in a domain name or Lyft referral code, or use of a Lyft
    Mark as a social media handle or name, avatar, profile photo, icon, favicon, or banner. You may


https://www.lyft.com/terms                                                                                  10/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled  05/28/21 Page 12 of 39
                                                                    Service

    identify yourself as a Driver on the Lyft Platform, but may not misidentify yourself as Lyft, an
    employee of Lyft, or a representative of Lyft.

    You acknowledge that Lyft is the owner and licensor of the Lyft Marks, including all goodwill
    associated therewith, and that your use of the Lyft logo (or any Lyft Marks) will confer no
    interest in or ownership of the Lyft Marks in you but rather inures to the benefit of Lyft. You
    agree to use the Lyft logo strictly in accordance with Lyft's Brand Guidelines, as may be
    provided to you and revised from time to time, and to immediately cease any use that Lyft
    determines to nonconforming or otherwise unacceptable.

    You agree that you will not: (1)create any materials that use the Lyft Marks or any derivatives of
    the Lyft Marks as a trademark, service mark, trade name or trade dress, other than as expressly
    approved by Lyft in writing; (2) use the Lyft Marks in any way that tends to impair their validity as
    proprietary trademarks, service marks, trade names or trade dress, or use the Lyft Marks other
    than in accordance with the terms, conditions and restrictions herein; (3) take any other action
    that would jeopardize or impair Lyft's rights as owner of the Lyft Marks or the legality and/or
    enforceability of the Lyft Marks, including, challenging or opposing Lyft's ownership in the Lyft
    Marks; (4) apply for trademark registration or renewal of trademark registration of any of the
    Lyft Marks, any derivative of the Lyft Marks, any combination of the Lyft Marks and any other
    name, or any trademark, service mark, trade name, symbol or word which is similar to the Lyft
    Marks; (5) use the Lyft Marks on or in connection with any product, service or activity that is in
    violation of any law, statute, government regulation or standard.

    You agree you will not rent, lease, lend, sell, or otherwise redistribute the Lyft driver amp, or
    manufacture, produce, print, sell, distribute, purchase, or display counterfeit/inauthentic Lyft
    driver amps or other Lyft Marks or (including but not limited to signage, stickers, apparel, or
    decals) from any source other than directly from Lyft.

    Violation of any provision of this License may result in immediate termination of the License, in
    Lyft's sole discretion, a takedown request sent to the appropriate ISP,or social media platform,
    and/or a Uniform Domain-Name Dispute-Resolution Policy Proceeding (or equivalent
    proceeding). If you create any materials (physical or digital) bearing the Lyft Marks (in violation
    of this Agreement or otherwise), you agree that upon their creation Lyft exclusively owns all
    right, title and interest in and to such materials, including any modifications to the Lyft Marks or
    derivative works based on the Lyft Marks or Lyft copyrights. You further agree to assign any
    interest or right you may have in such materials to Lyft, and to provide information and execute
    any documents as reasonably requested by Lyft to enable Lyft to formalize such assignment.

    Lyft respects the intellectual property of others, and expects Users to do the same. If you
    believe, in good faith, that any materials on the Lyft Platform infringe upon your copyrights,
    please view our CORY.rightPolicY.for information on how to make a copyright complaint.


https://www.lyft.com/terms                                                                                 11/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled
                                                                    Service05/28/21 Page 13 of 39




    12. Disclaimers
    The following disclaimers are made on behalf of Lyft, our affiliates, subsidiaries, parents,
    successors and assigns, and each of our respective officers, directors, employees, agents, and
    shareholders.

    Lyft does not provide transportation services, and Lyft is not a transportation carrier. Lyft is not a
    common carrier or public carrier. It is up to the Driver to decide whether or not to offer a ride to
    a Rider contacted through the Lyft Platform, and it is up to the Rider to decide whether or not to
    accept a ride from any Driver contacted through the Lyft Platform. We cannot ensure that a
    Driver or Rider will complete an arranged transportation service. We have no control over the
    quality or safety of the transportation that occurs as a result of the Rideshare Services.

    The Lyft Platform is provided on an "as is" basis and without any warranty or condition, express,
    implied or statutory. We do not guarantee and do not promise any specific results from use of
    the Lyft Platform and/or the Rideshare Services, including the ability to provide or receive
    Rideshare Services at any given location or time. Lyft reserves the right, for example, to limit or
    eliminate access to the Lyft Platform for Rideshare Services in specific geographic areas and/or
    at specific times based on commercial viability, public health concerns, or changes in law. To
    the fullest extent permitted by law, we specifically disclaim any implied warranties of title,
    merchantability, fitness for a particular purpose and non-infringement. Some states do not allow
    the disclaimer of implied warranties, so the foregoing disclaimer may not apply to you.

    We do not warrant that your use of the Lyft Platform or Rideshare Services will be accurate,
    complete, reliable, current, secure, uninterrupted, always available, or error-free, or will meet
    your requirements, that any defects in the Lyft Platform will be corrected, or that the Lyft
    Platform is free of viruses or other harmful components. We disclaim liability for, and no
    warranty is made with respect to, connectivity and availability of the Lyft Platform or Rideshare
    Services.

    We cannot guarantee that each Rider or Driver is who he or she claims to be. Please use
    common sense when using the Lyft Platform and Rideshare Services, including looking at the
    photos of the Driver or Rider you have matched with to make sure it is the same individual you
    see in person. Please note that there are also risks of dealing with underage persons or people
    acting under false pretense, and we do not accept responsibility or liability for any content,
    communication or other use or access of the Lyft Platform by persons under the age of 18 in
    violation of this Agreement. We encourage you to communicate directly with each potential
    Driver or Rider prior to engaging in an arranged transportation service.




https://www.lyft.com/terms                                                                                 12/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled  05/28/21 Page 14 of 39
                                                                    Service

    Lyft is not responsible for the conduct, whether online or offline, of any User of the Lyft Platform
    or Rideshare Services. You are solely responsible for your interactions with other Users. We do
    not procure insurance for, nor are we responsible for, personal belongings left in the car by
    Drivers or Riders. By using the Lyft Platform and participating in the Rideshare Services, you
    agree to accept such risks and agree that Lyft is not responsible for the acts or omissions of
    Users on the Lyft Platform or participating in the Rideshare Services.

    You are responsible for the use of your User account and Lyft expressly disclaims any liability
    arising from the unauthorized use of your User account. Should you suspect that any
    unauthorized party may be using your User account or you suspect any other breach of
    security, you agree to notify us immediately.

    It is possible for others to obtain information about you that you provide, publish or post to or
    through the Lyft Platform (including any profile information you provide), send to other Users, or
    share during the Rideshare Services, and to use such information to harass or harm you. We
    are not responsible for the use of any personal information that you disclose to other Users on
    the Lyft Platform or through the Rideshare Services. Please carefully select the type of
    information that you post on the Lyft Platform or through the Rideshare Services or release to
    others. We disclaim all liability, regardless of the form of action, for the acts or omissions of
    other Users (including unauthorized users, or "hackers").

    Opinions, advice, statements, offers, or other information or content concerning Lyft or made
    available through the Lyft Platform, but not directly by us, are those of their respective authors,
    and should not necessarily be relied upon. Such authors are solely responsible for such
    content. Under no circumstances will we be responsible for any loss or damage resulting from
    your reliance on information or other content posted by third parties, whether on the Lyft
    Platform or otherwise. We reserve the right, but we have no obligation, to monitor the materials
    posted on the Lyft Platform and remove any such material that in our sole opinion violates, or is
    alleged to violate, the law or this agreement or which might be offensive, illegal, or that might
    violate the rights, harm, or threaten the safety of Users or others.

    Location data provided by the Lyft Platform is for basic location purposes only and is not
    intended to be relied upon in situations where precise location information is needed or where
    erroneous, inaccurate or incomplete location data may lead to death, personal injury, property
    or environmental damage. Neither Lyft, nor any of its content providers, guarantees the
    availability, accuracy, completeness, reliability, or timeliness of location data tracked or
    displayed by the Lyft Platform. Any of your Information, including geolocational data, you
    upload, provide, or post on the Lyft Platform may be accessible to Lyft and certain Users of the
    Lyft Platform.

    Lyft advises you to use the Lyft Platform with a data plan with unlimited or very high data usage
    limits, and Lyft shall not be responsible or liable for any fees, costs, or overage charges

https://www.lyft.com/terms                                                                                13/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled  05/28/21 Page 15 of 39
                                                                    Service

    associated with any data plan you use to access the Lyft Platform.

    This paragraph applies to any version of the Lyft Platform that you acquire from the Apple App
    Store. This Agreement is entered into between you and Lyft. Apple, Inc. ("Apple") is not a party
    to this Agreement and shall have no obligations with respect to the Lyft Platform. Lyft, not
    Apple, is solely responsible for the Lyft Platform and the content thereof as set forth hereunder.
    However, Apple and Apple's subsidiaries are third-party beneficiaries of this Agreement. Upon
    your acceptance of this Agreement, Apple shall have the right (and will be deemed to have
    accepted the right) to enforce this Agreement against you as a third-party beneficiary thereof.
    This Agreement incorporates by reference Aggie's Licensed Agglication End User License
    Agreement, for purposes of which, you are "the end-user." In the event of a conflict in the terms
    of the Licensed Application End User License Agreement and this Agreement, the terms of this
    Agreement shall control.

    As a Driver, you may be able to use "Lyft Nav built by Google" while providing Rideshare
    Services on the Platform. Riders and Drivers may also use Google Maps while using the Lyft
    App. In either case, you agree that Google may collect your location data when the Lyft App is
    running in order to provide and improve Google's services, that such data may also be shared
    with Lyft in order to improve its operations, and that Google's terms and grivacy_golicY.will
    apply to this usage.

    Lyft shall not be in breach of this Agreement nor liable for failure or delay in performing
    obligations under this Agreement if such failure or delay results from events, circumstances or
    causes beyond its reasonable control including (without limitation) natural disasters or acts of
    God; acts of terrorism; labor disputes or stoppages; war; government action; epidemic or
    pandemic; chemical or biological contamination; strikes, riots, or acts of domestic or
    international terrorism; quarantines; national or regional emergencies; or any other cause,
    whether similar in kind to the foregoing or otherwise, beyond the party's reasonable control. All
    service dates under this Agreement affected by force majeure shall be tolled for the duration of
    such force majeure. The parties hereby agree, when feasible, not to cancel but reschedule the
    pertinent obligations as soon as practicable after the force majeure condition ceases to exist.



    13. State and Local Disclosures
    Certain jurisdictions require additional disclosures to you. You can view any disclosures
    required by your local jurisdiction at www.ly_fl.com/terms/disclosures. We will update the
    disclosures page as jurisdictions add, remove or amend these required disclosures, so please
    check in regularly for updates.



    14. Indemnity
https://www.lyft.com/terms                                                                             14/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled  05/28/21 Page 16 of 39
                                                                    Service

    You will defend, indemnify, and hold Lyft including our affiliates, subsidiaries, parents,
    successors and assigns, and each of our respective officers, directors, employees, agents, or
    shareholders harmless from any claims, actions, suits, losses, costs, liabilities and expenses
    (including reasonable attorneys' fees) relating to or arising out of your use of the Lyft Platform
    and participation in the Rideshare Services, including: (1)your breach of this Agreement or the
    documents it incorporates by reference; (2) your violation of any law or the rights of a third
    party, including, Drivers, Riders, other motorists, and pedestrians, as a result of your own
    interaction with such third party; (3) any allegation that any materials that you submit to us or
    transmit through the Lyft Platform or to us infringe or otherwise violate the copyright,
    trademark, trade secret or other intellectual property or other rights of any third party; (4) your
    ownership, use or operation of a motor vehicle or passenger vehicle, including your provision
    of Rideshare Services as a Driver; and/or (5) any other activities in connection with the
    Rideshare Services. This indemnity shall be applicable without regard to the negligence of any
    party, including any indemnified person.



    15. Limitationof Liability
    IN NO EVENT WILL LYFT, INCLUDING OUR AFFILIATES, SUBSIDIARIES, PARENTS,
    SUCCESSORS AND ASSIGNS, AND EACH OF OUR RESPECTIVE OFFICERS, DIRECTORS,
    EMPLOYEES, AGENTS, OR SHAREHOLDERS (COLLECTIVELY "LYFT" FOR PURPOSES OF THIS
    SECTION), BE LIABLE TO YOU FOR ANY INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE,
    CONSEQUENTIAL, OR INDIRECT DAMAGES (INCLUDING DAMAGES FOR DELETION,
    CORRUPTION, LOSS OF DATA, LOSS OF PROGRAMS, FAILURE TO STORE ANY INFORMATION
    OR OTHER CONTENT MAINTAINED OR TRANSMITTED BY THE LYFT PLATFORM, SERVICE
    INTERRUPTIONS, OR FOR THE COST OF PROCUREMENT OF SUBSTITUTE SERVICES)
    ARISING OUT OF OR IN CONNECTION WITH THE LYFT PLATFORM, RIDESHARE SERVICES,
    OR THIS AGREEMENT, HOWEVER ARISING INCLUDING NEGLIGENCE, EVEN IF WE OR OUR
    AGENTS OR REPRESENTATIVES KNOW OR HAVE BEEN ADVISED OF THE POSSIBILITY OF
    SUCH DAMAGES. THE LYFT PLATFORM MAY BE USED BY YOU TO REQUEST AND
    SCHEDULE TRANSPORTATION, GOODS, OR OTHER SERVICES WITH THIRD-PARTY
    PROVIDERS, BUT YOU AGREE THAT LYFT HAS NO RESPONSIBILITY OR LIABILITY TO YOU
    RELATED TO ANY TRANSPORTATION, GOODS OR OTHER SERVICES PROVIDED TO YOU BY
    THIRD PARTY PROVIDERS OTHER THAN AS EXPRESSLYSET FORTH IN IN THIS AGREEMENT.
    CERTAIN JURISDICTIONS MAY NOT ALLOW THE EXCLUSION OR LIMITATION OF CERTAIN
    DAMAGES. IF THESE LAWS APPLY TO YOU, SOME OR ALL OF THE ABOVE DISCLAIMERS,
    EXCLUSIONS OR LIMITATIONS MAY NOT APPLY TO YOU, AND YOU MAY HAVE ADDITIONAL
    RIGHTS.




https://www.lyft.com/terms                                                                                15/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled
                                                                    Service05/28/21 Page 17 of 39




    16. Term and Termination
    This Agreement is effective upon your acceptance of this Agreement. This Agreement may be
    terminated: a) by User, without cause, upon seven (7) days' prior written notice to Lyft; or b) by
    either Party immediately, without notice, upon the other Party's material breach of this
    Agreement, including but not limited to any breach of Section 9 or breach of Section 10(a)
    through (i) of this Agreement. In addition, Lyft may terminate this Agreement or deactivate your
    User account immediately in the event: (1)you no longer qualify to provide Rideshare Services
    or to operate the approved vehicle under applicable law, rule, permit, ordinance or regulation;
    (2) you fall below Lyft's star rating or cancellation threshold; (3) Lyft has the good faith belief that
    such action is necessary to protect the safety of the Lyft community or third parties, provided
    that in the event of a deactivation pursuant to (1)-(3)above, you will be given notice of the
    potential or actual deactivation and an opportunity to attempt to cure the issue to Lyft's
    reasonable satisfaction prior to Lyft permanently terminating the Agreement. For all other
    breaches of this Agreement, you will be provided notice and an opportunity to cure the breach.
    If the breach is cured in a timely manner and to Lyft's satisfaction, this Agreement will not be
    permanently terminated. Sections 2, 6, 7 (with respect to the license), 11-12,14-19,and 21 shall
    survive any termination or expiration of this Agreement.



    17. DISPUTERESOLUTIONAND
    ARBITRATIONAGREEMENT
    (a) Agreement to Binding Arbitration Between You and Lyft.
    YOU AND LYFT MUTUALLY AGREE TO WAIVE OUR RESPECTIVERIGHTS TO RESOLUTION OF
    DISPUTES IN A COURT OF LAW BY A JUDGE OR JURY AND AGREE TO RESOLVEANY
    DISPUTE BY ARBITRATION, as set forth below. This agreement to arbitrate ("Arbitration
    Agreement") is governed by the Federal Arbitration Act ("FAA''); but if the FAA is inapplicable
    for any reason, then this Arbitration Agreement is governed by the laws of the State of
    Delaware, including Del. Code tit. 10, § 5701 et seq., without regard to choice of law principles.
    This Arbitration Agreement survives after the Agreement terminates or your relationship with
    Lyft ends. ANY ARBITRATION UNDER THIS AGREEMENT WILL TAKE PLACE ON AN
    INDIVIDUAL BASIS; CLASS ARBITRATIONS AND CLASS ACTIONS ARE NOT PERMITTED.
    Except as expressly provided below, this Arbitration Agreement applies to all Claims (defined
    below) between you and Lyft, including our affiliates, subsidiaries, parents, successors and
    assigns, and each of our respective officers, directors, employees, agents, or shareholders.
    This Arbitration Agreement also applies to claims between you and Lyft's service providers,
https://www.lyft.com/terms                                                                                 16/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled  05/28/21 Page 18 of 39
                                                                    Service

    including but not limited to background check providers and payment processors; and such
    service providers shall be considered intended third-party beneficiaries of this Arbitration
    Agreement.

    Except as expressly provided below, ALL DISPUTES AND CLAIMS BETWEEN US (EACH A
    "CLAIM" AND COLLECTIVELY,"CLAIMS") SHALL BE EXCLUSIVELY RESOLVED BY BINDING
    ARBITRATION SOLELY BETWEEN YOU AND LYFT.These Claims include, but are not limited to,
    any dispute, claim or controversy, whether based on past, present, or future events, arising out
    of or relating to: this Agreement and prior versions thereof (including the breach, termination,
    enforcement, interpretation or validity thereof), the Lyft Platform, the Rideshare Services, rental
    or use of bikes or scooters through the Lyft Platform, Lyft promotions, gift card, referrals or
    loyalty programs, any other goods or services made available through the Lyft Platform, your
    relationship with Lyft, the threatened or actual suspension, deactivation or termination of your
    User Account or this Agreement, background checks performed by or on Lyft's behalf,
    payments made by you or any payments made or allegedly owed to you, any promotions or
    offers made by Lyft, any city, county, state or federal wage-hour law, trade secrets, unfair
    competition, compensation, breaks and rest periods, expense reimbursement, wrongful
    termination, discrimination, harassment, retaliation, fraud, defamation, emotional distress,
    breach of any express or implied contract or covenant, claims arising under federal or state
    consumer protection laws; claims arising under antitrust laws, claims arising under the
    Telephone Consumer Protection Act and Fair Credit Reporting Act; and claims arising under the
    Uniform Trade Secrets Act, Civil Rights Act of 1964, Americans With Disabilities Act, Age
    Discrimination in Employment Act, Older Workers Benefit Protection Act, Family Medical Leave
    Act, Fair Labor Standards Act, Employee Retirement Income Security Act of 1974 (except for
    individual claims for employee benefits under any benefit plan sponsored by Lyft and covered
    by the Employee Retirement Income Security Act of 1974 or funded by insurance), and state
    statutes, if any, addressing the same or similar subject matters, and all other federal and state
    statutory and common law claims. All disputes concerning the arbitrability of a Claim (including
    disputes about the scope, applicability, enforceability, revocability or validity of the Arbitration
    Agreement) shall be decided by the arbitrator, except as expressly provided below.

    BY AGREEING TO ARBITRATION, YOU UNDERSTAND THAT YOU AND LYFT ARE WAIVING
    THE RIGHT TO SUE IN COURT OR HAVE A JURY TRIAL FOR ALL CLAIMS, EXCEPT AS
    EXPRESSLYOTHERWISE PROVIDED IN THIS ARBITRATION AGREEMENT.This Arbitration
    Agreement is intended to require arbitration of every claim or dispute that can lawfully be
    arbitrated, except for those claims and disputes which by the terms of this Arbitration
    Agreement are expressly excluded from the requirement to arbitrate.

    (b) Prohibitionof ClassActionsand Non-IndividualizedRelief.
    YOU UNDERSTAND AND AGREE THAT YOU AND LYFT MAY EACH BRING CLAIMS IN
    ARBITRATION AGAINST THE OTHER ONLY IN AN INDIVIDUAL CAPACITY AND NOT ON A

https://www.lyft.com/terms                                                                                 17/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled
                                                                    Service05/28/21 Page 19 of 39

    CLASS, COLLECTIVE ACTION, OR REPRESENTATIVEBASIS ("CLASS ACTION WAIVER"). YOU
    UNDERSTAND AND AGREE THAT YOU AND LYFT BOTH ARE WAIVING THE RIGHT TO
    PURSUE OR HAVE A DISPUTE RESOLVEDAS A PLAINTIFF OR CLASS MEMBER IN ANY
    PURPORTED CLASS, COLLECTIVE OR REPRESENTATIVEPROCEEDING. NOTWITHSTANDING
    THE FOREGOING, THIS SUBSECTION (B) SHALL NOT APPLY TO REPRESENTATIVEPRIVATE
    ATTORNEYS GENERAL ACT CLAIMS BROUGHT AGAINST LYFT,WHICH ARE ADDRESSED
    SEPARATELYIN SECTION 17(C).

    The arbitrator shall have no authority to consider or resolve any Claim or issue any relief on any
    basis other than an individual basis. The arbitrator shall have no authority to consider or resolve
    any Claim or issue any relief on a class, collective, or representative basis. The arbitrator may
    award declaratory or injunctive relief only in favor of the individual party seeking relief and only
    to the extent necessary to provide relief warranted by that party's individual claims.

    Notwithstanding any other provision of this Agreement, the Arbitration Agreement or the AAA
    Rules, disputes regarding the interpretation, applicability, or enforceability of the Class Action
    Waiver may be resolved only by a court and not by an arbitrator. In any case in which: (1)the
    dispute is filed as a class, collective, or representative action and (2) there is a final judicial
    determination that the Class Action Waiver is unenforceable with respect to any Claim or any
    particular remedy for a Claim (such as a request for public injunctive relief), then that Claim or
    particular remedy (and only that Claim or particular remedy) shall be severed from any
    remaining claims and/or remedies and may be brought in a court of competent jurisdiction, but
    the Class Action Waiver shall be enforced in arbitration on an individual basis as to all other
    Claims or remedies to the fullest extent possible.

    (c) RepresentativePAGAWaiver.
    Notwithstanding any other provision of this Agreement or the Arbitration Agreement, to the
    fullest extent permitted by law: (1)you and Lyft agree not to bring a representative action on
    behalf of others under the Private Attorneys General Act of 2004 ("PAGA''), California Labor
    Code § 2698 et seq., in any court or in arbitration, and (2) for any claim brought on a private
    attorney general basis, including under the California PAGA, both you and Lyft agree that any
    such dispute shall be resolved in arbitration on an individual basis only (i.e., to resolve whether
    you have personally been aggrieved or subject to any violations of law), and that such an
    action may not be used to resolve the claims or rights of other individuals in a single or
    collective proceeding (i.e., to resolve whether other individuals have been aggrieved or subject
    to any violations of law) (collectively, "representative PAGA Waiver"). Notwithstanding any other
    provision of this Agreement, the Arbitration Agreement or the AAA Rules, disputes regarding
    the scope, applicability, enforceability, revocability or validity of this representative PAGA
    Waiver may be resolved only by a civil court of competent jurisdiction and not by an arbitrator. If
    any provision of this representative PAGA Waiver is found to be unenforceable or unlawful for
    any reason: (i) the unenforceable provision shall be severed from this Agreement; (ii) severance

https://www.lyft.com/terms                                                                                 18/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled  05/28/21 Page 20 of 39
                                                                    Service

    of the unenforceable provision shall have no impact whatsoever on the Arbitration Agreement
    or the requirement that any remaining Claims be arbitrated on an individual basis pursuant to
    the Arbitration Agreement; and (iii) any such representative PAGA or other representative
    private attorneys general act claims must be litigated in a civil court of competent jurisdiction
    and not in arbitration. To the extent that there are any Claims to be litigated in a civil court of
    competent jurisdiction because a civil court of competent jurisdiction determines that the
    representative PAGA Waiver is unenforceable with respect to those Claims, the Parties agree
    that litigation of those Claims shall be stayed pending the outcome of any individual Claims in
    arbitration.

    (d) RulesGoverning the Arbitration.
    Any arbitration conducted pursuant to this Arbitration Agreement shall be administered by the
    American Arbitration Association ("AAA:') pursuant to its Consumer Arbitration Rules that are in
    effect at the time the arbitration is initiated, as modified by the terms set forth in this
    Agreement. Copies of these rules can be obtained at the A.Ms website (www.adr.org) (the
    "AAA Rules"). Notwithstanding the foregoing, if requested by you and if proper based on the
    facts and circumstances of the Claims presented, the arbitrator shall have the discretion to
    select a different set of AAA Rules, but in no event shall the arbitrator consolidate more than
    one person's Claims, or otherwise preside over any form of representative, collective, or class
    proceeding. The parties may select a different arbitration administrator upon mutual written
    agreement.

    As part of the arbitration, both you and Lyft will have the opportunity for reasonable discovery
    of non-privileged information that is relevant to the Claim. The arbitrator may award any
    individualized remedies that would be available in court. The arbitrator may award declaratory
    or injunctive relief only in favor of the individual party seeking relief and only to the extent
    necessary to provide relief warranted by that party's individual claims. The arbitrator will
    provide a reasoned written statement of the arbitrator's decision which shall explain the award
    given and the findings and conclusions on which the decision is based.

    The arbitrator will decide the substance of all claims in accordance with applicable law, and will
    honor all claims of privilege recognized by law. The arbitrator shall not be bound by rulings in
    prior arbitrations involving different Riders or Drivers, but is bound by rulings in prior
    arbitrations involving the same Rider or Driver to the extent required by applicable law. The
    arbitrator's award shall be final and binding and judgment on the award rendered by the
    arbitrator may be entered in any court having jurisdiction thereof, provided that any award may
    be challenged in a court of competent jurisdiction.

    (e) Arbitration Feesand Awards.
    The payment of filing and arbitration fees will be governed by the relevant AAA Rules subject
    to the following modifications:


https://www.lyft.com/terms                                                                                19/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled  05/28/21 Page 21 of 39
                                                                    Service

            1. If Lyft initiates arbitration under this Arbitration Agreement, Lyft will pay all AAA filing and
               arbitration fees.
            2. With respect to any Claims brought by Lyft against a Driver, or for Claims brought by a
               Driver against Lyft that: (A) are based on an alleged employment relationship between
               Lyft and a Driver; (B) arise out of, or relate to, Lyft's actual deactivation of a Driver's User
               account or a threat by Lyft to deactivate a Driver's User account; (C) arise out of, or relate
               to, Lyft's actual termination of a Driver's Agreement with Lyft under the termination
               provisions of this Agreement, or a threat by Lyft to terminate a Driver's Agreement; (D)
               arise out of, or relate to, Fares (as defined in this Agreement, including Lyft's commission
               or fees on the Fares), tips, or average hourly guarantees owed by Lyft to Drivers for
               Rideshare Services, other than disputes relating to referral bonuses, other Lyft
               promotions, or consumer-type disputes, or (E) arise out of or relate to background
               checks performed in connection with a user seeking to become a Driver (the subset of
               Claims in subsections (A)-(E)shall be collectively referred to as "Driver Claims"), Lyft shall
               pay all costs unique to arbitration (as compared to the costs of adjudicating the same
               claims before a court), including the regular and customary arbitration fees and expenses
               (to the extent not paid by Lyft pursuant to the fee provisions above). However, if you are
               the party initiating the Driver Claim, you shall be responsible for contributing up to an
               amount equal to the filing fee that would be paid to initiate the claim in the court of
               general jurisdiction in the state in which you provide Rideshare Services to Riders,
               unless a lower fee amount would be owed by you pursuant to the AAA Rules, applicable
               law, or subsection (e)(1)above. Any dispute as to whether a cost is unique to arbitration
               shall be resolved by the arbitrator. For purposes of this Section 17(e)(2),the term "Driver"
               shall be deemed to include both Drivers and Driver applicants who have not been
               approved to drive.
            3. Except as provided in Federal Rule of Civil Procedure 68 or any state equivalents, each
               party shall pay its own attorneys' fees and pay any costs that are not unique to the
               arbitration (i.e., costs that each party would incur if the claim(s) were litigated in a court
               such as costs to subpoena witnesses and/or documents, take depositions and purchase
               deposition transcripts, copy documents, etc.).
            4. At the end of any arbitration, the arbitrator may award reasonable fees and costs or any
               portion thereof to you if you prevail, to the extent authorized by applicable law.
            5. Although under some laws Lyft may have a right to an award of attorneys' fees and non-
               filing fee expenses if it prevails in an arbitration, Lyft agrees that it will not seek such an
               award unless you are represented by an attorney or the arbitrator has determined that
               the claim is frivolous or brought for an improper purpose (as measured by the standards
               of Federal Rule of Civil Procedure 11(b)).
            6. If the arbitrator issues you an award that is greater than the value of Lyft's last written
               settlement offer made after you participated in good faith in the optional Negotiation
               process described in subsection (k) below, then Lyft will pay you the amount of the
               award or U.S. $1,000, whichever is greater.

    (f) Location and Manner of Arbitration.



https://www.lyft.com/terms                                                                                    20/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled  05/28/21 Page 22 of 39
                                                                    Service

    Unless you and Lyft agree otherwise, any arbitration hearings between Lyft and a Rider will take
    place in the county of your billing address, and any arbitration hearings between Lyft and a
    Driver will take place in the county in which the Driver provides Rideshare Services. If AAA
    arbitration is unavailable in your county, the arbitration hearings will take place in the nearest
    available location for a AAA arbitration. Your right to a hearing will be determined by the AAA
    Rules.

    (g) Exceptionsto Arbitration.
    This Arbitration Agreement shall not require arbitration of the following types of claims: (1)small
    claims actions brought on an individual basis that are within the scope of such small claims
    court's jurisdiction; (2) a representative action brought on behalf of others under PAGA or other
    private attorneys general acts, to the extent the representative PAGA Waiver in Section 17(c)of
    such action is deemed unenforceable by a court of competent jurisdiction under applicable law
    not preempted by the FAA; (3) claims for workers' compensation, state disability insurance and
    unemployment insurance benefits; (4) claims that may not be subject to arbitration as a matter
    of generally applicable law not preempted by the FAA; and (5) individual claims of sexual
    assault or sexual harassment in connection with the use of the Lyft Platform or Rideshare
    Services. Where these claims are brought in a court of competent jurisdiction, Lyft will not
    require arbitration of those claims. Lyft's agreement not to require arbitration of these claims
    does not waive the enforceability of any other provision of this Arbitration Agreement (including
    without limitation the waivers provided in Section 17(b)),or of the enforceability of this
    Arbitration Agreement as to any other dispute, claim, or controversy.

    Nothing in this Arbitration Agreement prevents you from making a report to or filing a claim or
    charge with the Equal Employment Opportunity Commission, U.S. Department of Labor,
    Securities Exchange Commission, National Labor Relations Board ("NLRB"), or Office of Federal
    Contract Compliance Programs, or similar local, state or federal agency, and nothing in this
    Arbitration Agreement shall be deemed to preclude or excuse a party from bringing an
    administrative claim before any agency in order to fulfill the party's obligation to exhaust
    administrative remedies before making a claim in arbitration However, should you bring an
    administrative claim, you may only seek or recover money damages of any type pursuant to
    this Arbitration Provision, and you knowingly and voluntarily waive the right to seek or recover
    money damages of any type pursuant to any administrative complaint, except for a complaint
    issued by the NLRB. Should you participate in an NLRB proceeding, you may only recover
    money damages if such recovery does not arise from or relate to a claim previously
    adjudicated under this Arbitration Provision or settled by you. Similarly, you may not recover
    money damages under this Arbitration Provision if you have already adjudicated such claim
    with the NLRB. Nothing in this Agreement or Arbitration Agreement prevents your participation
    in an investigation by a government agency of any report, claim or charge otherwise covered
    by this Arbitration Provision.

    (h) Severability.
https://www.lyft.com/terms                                                                               21/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled  05/28/21 Page 23 of 39
                                                                    Service

    Except as otherwise provided in the severability provisions in subsections (b) and (c) above, in
    the event that any portion of this Arbitration Agreement is deemed illegal or unenforceable
    under applicable law not preempted by the FAA, such provision shall be severed and the
    remainder of the Arbitration Agreement shall be given full force and effect.

    fi) Driver Claims in Pending Settlement.
    If you are a member of a putative class in a lawsuit against Lyft involving Driver Claims and a
    Motion for Preliminary Approval of a Settlement has been filed with the court in that lawsuit
    prior to this Agreement's effective date (a "Pending Settlement Action"), then this Arbitration
    Agreement shall not apply to your Driver Claims in that particular class action. Instead, your
    Driver Claims in that Pending Settlement Action shall continue to be governed by the
    arbitration provisions contained in the applicable Agreement that you accepted prior to this
    Agreement's effective date.

    G)Opting Out of Arbitration for Driver Claims That Are Not In a Pending Settlement Action.
    As a Driver or Driver applicant, you may opt out of the requirement to arbitrate Driver Claims
    defined in Section 17(e)(2)(except as limited by Section 17(i)above) pursuant to the terms of this
    subsection if you have not previously agreed to an arbitration provision in Lyft's Terms of
    Service where you had the opportunity to opt out of the requirement to arbitrate. If you have
    previously agreed to such an arbitration provision, you may opt out of any revisions to your
    prior arbitration agreement made by this provision in the manner specified below, but opting
    out of this arbitration provision has no effect on any previous, other, or future arbitration
    agreements that you may have with Lyft. If you have not previously agreed to such an
    arbitration provision and do not wish to be subject to this Arbitration Agreement with respect to
    Driver Claims, you may opt out of arbitration with respect to such Driver Claims, other than
    those in a Pending Settlement Action, by notifying Lyft in writing of your desire to opt out of
    arbitration for such Driver Claims, which writing must be dated, signed and delivered by
    electronic mail to arbitrationoptout@lyft.com.

    In order to be effective, (A) the writing must clearly indicate your intent to opt out of this
    Arbitration Agreement with respect to Driver Claims that are not part of a Pending Settlement
    Action, (B) the writing must include the name, phone number, and email address associated
    with your User Account, and (C) the email containing the signed writing must be sent within 30
    days of the date this Agreement is executed by you. Should you not opt out within the 30-day
    period, you and Lyft shall be bound by the terms of this Arbitration Agreement in full (including
    with respect to Driver Claims that are not part of a Pending Settlement Action). As provided in
    paragraph 17(i)above, any opt out that you submit shall not apply to any Driver Claims that are
    part of a Pending Settlement Action and your Driver Claims in any such Pending Settlement
    Action shall continue to be governed by the arbitration provisions that are contained in the
    applicable Lyft Terms of Use that you agreed to prior to the effective date of this Agreement.



https://www.lyft.com/terms                                                                              22/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled  05/28/21 Page 24 of 39
                                                                    Service

    Cases have been filed against Lyft and may be filed in the future involving Driver Claims. You
    should assume that there are now, and may be in the future, lawsuits against Lyft alleging class,
    collective, and/or representative Driver Claims in which the plaintiffs seek to act on your behalf,
    and which, if successful, could result in some monetary recovery to you. But if you do agree to
    arbitration of Driver Claims with Lyft under this Arbitration Agreement, you are agreeing in
    advance that you will bring all such claims, and seek all monetary and other relief, against Lyft
    in an individual arbitration, except for the Driver Claims that are part of a Pending Settlement
    Action. You are also agreeing in advance that you will not participate in, or seek to recover
    monetary or other relief, for such claims in any court action or class, collective, and/or
    representative action. You have the right to consult with counsel of your choice concerning this
    Arbitration Agreement and you will not be subject to retaliation if you exercise your right to
    assert claims or opt-out of any Driver Claims under this Arbitration Agreement.

    (k) Optional Pre-Arbitration Negotiation Process.
    Before initiating any arbitration or proceeding, you and Lyft may agree to first attempt to
    negotiate any dispute, claim or controversy between the parties informally for 30 days, unless
    this time period is mutually extended by you and Lyft. A party who intends to seek negotiation
    under this subsection must first send to the other a written notice of the dispute ("Notice"). The
    Notice must (1)describe the nature and basis of the claim or dispute; and (2) set forth the
    specific relief sought. All offers, promises, conduct and statements, whether oral or written,
    made in the course of the negotiation by any of the parties, their agents, employees, and
    attorneys are confidential, privileged and inadmissible for any purpose, including as evidence
    of liability or for impeachment, in arbitration or other proceeding involving the parties, provided
    that evidence that is otherwise admissible or discoverable shall not be rendered inadmissible
    or non-discoverable as a result of its use in the negotiation.



    18. Confidentiality
    You agree not to use any technical, financial, strategic and other proprietary and confidential
    information relating to Lyft's business, operations and properties, information about a User
    made available to you in connection with such User's use of the Platform, which may include
    the User's name, pick-up location, contact information and photo ("Confidential Information")
    disclosed to you by Lyft for your own use or for any purpose other than as contemplated
    herein. You shall not disclose or permit disclosure of any Confidential Information to third
    parties, and you agree not to store separate and outside of the Lyft Platform any User
    Information obtained from the Lyft Platform. As a Driver, you understand that some of Rider
    Information you receive may be protected by federal and/or state confidentiality laws, such as
    the Health Information Portability and Accountability Act of 1996 ("HIPAA''), governing the
    privacy and security of protected (patient) health information. In the event that you know a

https://www.lyft.com/terms                                                                                23/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled  05/28/21 Page 25 of 39
                                                                    Service

    Rider, you should not disclose to anyone the identity of the Rider or the location that you
    picked up, or dropped off the Rider, as this could violate HIPAA. You understand that any
    violation of the Agreement's confidentiality provisions may violate HIPAA or state confidentiality
    laws and could result in civil or criminal penalties against you. You agree to take all reasonable
    measures to protect the secrecy of and avoid disclosure or use of Confidential Information of
    Lyft in order to prevent it from falling into the public domain. Notwithstanding the above, you
    shall not have liability to Lyft with regard to any Confidential Information which you can prove:
    was in the public domain at the time it was disclosed by Lyft or has entered the public domain
    through no fault of yours; was known to you, without restriction, at the time of disclosure, as
    demonstrated by files in existence at the time of disclosure; is disclosed with the prior written
    approval of Lyft; becomes known to you, without restriction, from a source other than Lyft
    without breach of this Agreement by you and otherwise not in violation of Lyft's rights; or is
    disclosed pursuant to the order or requirement of a court, administrative agency, or other
    governmental body; provided, however, that You shall provide prompt notice of such court
    order or requirement to Lyft to enable Lyft to seek a protective order or otherwise prevent or
    restrict such disclosure.



    19. Relationshipwith Lyft
    As a Driver on the Lyft Platform, you acknowledge and agree that you and Lyft are in a direct
    business relationship, and the relationship between the parties under this Agreement is solely
    that of independent contracting parties. You and Lyft expressly agree that (1)this is not an
    employment agreement and does not create an employment relationship between you and
    Lyft; and (2) no joint venture, franchisor-franchisee, partnership, or agency relationship is
    intended or created by this Agreement. You have no authority to bind Lyft, and you undertake
    not to hold yourself out as an employee, agent or authorized representative of Lyft.

    Lyft does not, and shall not be deemed to, direct or control you generally or in your
    performance under this Agreement specifically, including in connection with your provision of
    Rideshare Services, your acts or omissions, or your operation and maintenance of your vehicle.
    You retain the sole right to determine when, where, and for how long you will utilize the Lyft
    Platform. Lyft does not, and shall not be deemed to, unilaterally prescribe specific dates, times
    of day, or any minimum number of hours for you to utilize the Lyft Platform. You retain the
    option to accept or to decline or ignore a Rider's request for Rideshare Services via the Lyft
    Platform, or to cancel an accepted request for Rideshare Services via the Lyft Platform, subject
    to Lyft's then-current cancellation policies. Lyft does not, and shall not be deemed to, require
    you to accept any specific request for Rideshare Services as a condition of maintaining access
    to the platform. With the exception of any signage required by law or permit/license rules or
    requirements, Lyft shall have no right to require you to: (a) display Lyft's names, logos or colors

https://www.lyft.com/terms                                                                                24/38
1/19/2021           Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                        Terms ofFiled  05/28/21 Page 26 of 39
                                                                 Service

   on your vehicle(s); or (b) wear a uniform or any other clothing displaying Lyft's names, logos or
   colors. You acknowledge and agree that you have complete discretion to provide Rideshare
   Services or otherwise engage in any other business or employment activities, including but not
   limited to providing services similar to the Rideshare Services to other companies, and that Lyft
   does not, and shall not be deemed to, restrict you from engaging in any such activity.



    20. Other Services
   In addition to connecting Riders with Drivers, the Lyft Platform may enable Users to provide or
   receive services from other third parties. For example, Users may be able to use the Lyft
   Platform to plan and reserve rides on public transportation, take a ride in an autonomous
   vehicle provided by a third party, rent vehicles, or obtain financial services provided by third
   parties (collectively, the "Other Services"). You understand that the Other Services are subject
   to the terms and pricing of the third-party provider. If you choose to purchase Other Services
   through the Lyft Platform, you authorize Lyft to charge your payment method on file according
   to the pricing terms set by the third-party provider. You agree that Lyft is not responsible and
   may not be held liable for the Other Services or the actions or omissions of the third-party
   provider. Such Other Services may not be investigated, monitored or checked for accuracy,
   appropriateness, or completeness by us, and we are not responsible for any Other Services
   accessed through the Lyft Platform. This Agreement incorporates by reference ADT Mobile
   SecuritY. Monitoring Terms. In the event of a conflict in the terms of the ADT Mobile Security
   Monitoring Terms and this Agreement, the terms of this Agreement shall control with respect to
   Lyft and your agreements with Lyft herein, and the limitations of liability set forth in Section 15
   above shall also apply to ADT. The Dispute Resolution and Arbitration Agreement provisions in
   Section 17 above shall apply instead of any terms in the ADT Mobile Security Monitoring Terms
   for all purposes except with respect to claims that are solely against ADT.



    21. General
   Except as provided in Section 17,this Agreement shall be governed by the laws of the State of
   California without regard to choice of law principles. This choice of law provision is only
   intended to specify the use of California law to interpret this Agreement and is not intended to
   create any other substantive right to non- Californians to assert claims under California law
   whether by statute, common law, or otherwise. If any provision of this Agreement is or
   becomes invalid or non- binding, the parties shall remain bound by all other provisions of this
   Agreement. In that event, the parties shall replace the invalid or non-binding provision with
   provisions that are valid and binding and that have, to the greatest extent possible, a similar
   effect as the invalid or non-binding provision, given the contents and purpose of this
https://www.lyft.com/terms                                                                               25/38
1/19/2021            Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                         Tenns ofFiled
                                                                  Service05/28/21 Page 27 of 39

   Agreement You agree that this Agreement and all incorporated agreements may be
   automatically assigned by Lyft, in our sole discretion by providing notice to you. Except as
   explicitly stated otherwise, any notices to Lyft shall be given by certified mail, postage prepaid
   and return receipt requested to Lyft, Inc., 548 Market Street, #68514 San Francisco, CA 94104.
   Any notices to you shall be provided to you through the Lyft Platform or given to you via the
   email address or physical you provide to Lyft during the registration process. Headings are for
    reference purposes only and in no way define, limit, construe or describe the scope or extent
   of such section. The words "include", "includes" and "including" are deemed to be followed by
   the words "without limitation". A party's failure to act with respect to a breach by the other party
   does not constitute a waiver of the party's right to act with respect to subsequent or similar
   breaches. This Agreement sets forth the entire understanding and agreement between you
   and Lyft with respect to the subject matter hereof and supersedes all previous understandings
   and agreements between the parties, whether oral or written.

    If you have any questions regarding the Lyft Platform or Rideshare Services, please contact us
   through our .l::ielpCenter.




     LyftPrivacy Policy
   Last Updated: January 12,2021

   At Lyft our mission is to improve people's lives with the world's best
   transportation, providing a platform to help you get from point A to point B. To do
   that, we need to collect, use, and share some of your personal information. This
   Privacy Policy is meant to help you understand how Lyft does that and how to
   exercise the choices and rights you have in your information.

   Lyft's privacy homepage. provides additional information about our commitment
   to respecting your personal information, including ways for you to access and
   delete that information.




    1. The Scopeof This Policy
hltps:/lwww.
           lyftcom/\erms                                                                                26/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled  05/28/21 Page 28 of 39
                                                                    Service

    This policy applies to all Lyft users, including Riders and Drivers (including Driver applicants),
    and to all Lyft platforms and services, including our apps, websites, features, and other services
    (collectively, the "Lyft Platform"). Please remember that your use of the Lyft Platform is also
    subject to our Terms of Service.



    2. The Information We Collect
    When you use the Lyft Platform, we collect the information you provide, usage information, and
    information about your device. We also collect information about you from other sources like
    third-party services, and optional programs in which you participate, which we may combine
    with other information we have about you. Here are the types of information we collect about
    you:

    A. Information You Provide to Us
    Account Registration. When you create an account with Lyft, we collect the information you
    provide us, such as your name, email address, phone number, birth date, and payment
    information. You may choose to share additional info with us for your Rider profile, like your
    photo or saved addresses (e.g., home or work), and set up other preferences (such as your
    preferred pronouns).

    Driver Information. If you apply to be a Driver, we will collect the information you provide in
    your application, including your name, email address, phone number, birth date, profile photo,
    physical address, government identification number (such as social security number), driver's
    license information, vehicle information, and car insurance information. We collect the payment
    information you provide us, including your bank routing numbers, and tax information.
    Depending on where you want to drive, we may also ask for additional business license or
    permit information or other information to manage driving and programs relevant to that
    location. We may need additional information from you at some point after you become a
    Driver, including information to confirm your identity (like a photo).

    Ratings and Feedback. When you rate and provide feedback about Riders or Drivers, we
    collect all of the information you provide in your feedback.

    Communications. When you contact us or we contact you, we collect any information that you
    provide, including the contents of the messages or attachments you send us.

    B. Information We Collect When You Use the Lyft Platform
    Location Information. Great rides start with an easy and accurate pickup. The Lyft Platform
    collects location information (including GPS and WiFi data) differently depending on your Lyft
    app settings and device permissions as well as whether you are using the platform as a Rider
    or Driver:
https://www.lyft.com/terms                                                                               27/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled  05/28/21 Page 29 of 39
                                                                    Service

         • Riders: We collect your device's precise location when you open and use the Lyft app,
           including while the app is running in the background from the time you request a ride until
           it ends. Lyft also tracks the precise location of scooters and e-bikes at all times.
         • Drivers: We collect your device's precise location when you open and use the app,
           including while the app is running in the background when it is in driver mode. We also
           collect precise location for a limited time after you exit driver mode in order to detect ride
           incidents, and continue collecting it until a reported or detected incident is no longer
           active.

    Usage Information. We collect information about your use of the Lyft Platform, including ride
    information like the date, time, destination, distance, route, payment, and whether you used a
    promotional or referral code. We also collect information about your interactions with the Lyft
    Platform like our apps and websites, including the pages and content you view and the dates
    and times of your use.

    Device Information. We collect information about the devices you use to access the Lyft
    Platform, including device model, IP address, type of browser, version of operating system,
    identity of carrier and manufacturer, radio type (such as 4G), preferences and settings (such as
    preferred language), application installations, device identifiers, advertising identifiers, and
    push notification tokens. If you are a Driver, we also collect mobile sensor data from your
    device (such as speed, direction, height, acceleration, deceleration, and other technical data).

    Communications Between Riders and Drivers. We work with a third party to facilitate phone
    calls and text messages between Riders and Drivers without sharing either party's actual phone
    number with the other. But while we use a third party to provide the communication service, we
    collect information about these communications, including the participants' phone numbers,
    the date and time, and the contents of SMS messages. For security purposes, we may also
    monitor or record the contents of phone calls made through the Lyft Platform, but we will
    always let you know we are about to do so before the call begins.

    Address Book Contacts. You may set your device permissions to grant Lyft access to your
    contact lists and direct Lyft to access your contact list, for example to help you refer friends to
    Lyft. If you do this, we will access and store the names and contact information of the people in
    your address book.

    Cookies, Analytics, and Third-Party Technologies. We collect information through the use of
    "cookies", tracking pixels, data analytics tools like Google Analyjics, SDKs, and other third-party
    technologies to understand how you navigate through the Lyft Platform and interact with Lyft
    advertisements, to make your Lyft experience safer, to learn what content is popular, to improve
    your site experience, to serve you better ads on other sites, and to save your preferences.
    Cookies are small text files that web servers place on your device; they are designed to store
    basic information and to help websites and apps recognize your browser. We may use both
    session cookies and persistent cookies. A session cookie disappears after you close your
https://www.lyft.com/terms                                                                                28/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled  05/28/21 Page 30 of 39
                                                                    Service

    browser. A persistent cookie remains after you close your browser and may be accessed every
    time you use the Lyft Platform. You should consult your web browser(s) to modify your cookie
    settings. Please note that if you delete or choose not to accept cookies from us, you may miss
    out on certain features of the Lyft Platform.

    C. Information We Collect from Third Parties
    Third-Party Services. Third-party services provide us with information needed for core aspects
    of the Lyft Platform, as well as for additional services, programs, loyalty benefits, and
    promotions that can enhance your Lyft experience. These third-party services include
    background check providers, insurance partners, financial service providers, marketing
    providers, and other businesses. We obtain the following information about you from these
    third-party services:

         • Information to make the Lyft Platform safer, like background check information for drivers;
         • Information about your participation in third-party programs that provide things like
           insurance coverage and financial instruments, such as insurance, payment, transaction,
           and fraud detection information;
         • Information to operationalize loyalty and promotional programs or applications, services,
           or features you choose to connect or link to your Lyft account, such as information about
           your use of such programs, applications, services, or features; and
         • Information about you provided by specific services, such as demographic and market
           segment information.

    Enterprise Programs. If you use Lyft through your employer or other organization that
    participates in one of our Lyft Business enterprise programs, we will collect information about
    you from those parties, such as your name and contact information.

    Concierge Service. Sometimes another business or entity may order you a Lyft ride. If an
    organization has ordered a ride for you using our Concierge service, they will provide us your
    contact information and the pickup and drop-off location of your ride.

    Referral Programs. Friends help friends use the Lyft Platform. If someone refers you to Lyft, we
    will collect information about you from that referral including your name and contact
    information.

    Other Users and Sources. Other users or public or third-party sources such as law
    enforcement, insurers, media, or pedestrians may provide us information about you, for
    example as part of an investigation into an incident or to provide you support.



    3. How We Use Your Information
    We use your personal information to:
https://www.lyft.com/terms                                                                               29/38
1(1"2021          Case 1:20-cv-02997-AJN Document 69-1 Filed 05/28/21 Page 31 of 39
       •   Provide the Lyft Platform;
       •   Maintain the security and safety of the Lyft Platform and Its users;
       •   Build and maintain the Lyft community;
       •   Provide customer support;
       •   Improve the Lyft Platform; and
       •   Respond to legal proceedings and obligations.

   Provldlngthe Lyft Platform. v.t! use your persona I Information to provide an Intuitive, useful,
   efficient. and worthwhile experience on our platform. To do this, we use your persona I
   Information to:

       •   Verify your Identity and ma lntaln your aoc:ount. seWngs, and preferences;
       •   Connect you to your rides and track their progress;
       •   Celculate prices and process payments;
       •   Allow Riders and Drivers to connect regarding their ride and to choose to share their
           locatlon with others;
       •   Communicate with you about your rides and experience;
       •   Collect feedback regarding your experience;
       •   Facllltate addltlonal services and programs with third pa rtles; and
       •   Operate contests, sweepstakes, and other promotions.

   Matntalnlngthe Securityand Safety of the Lyft Platformand ItsUsers. Providing you a
   secure and safe experience drives our platform, both on the road and on our apps. To do this,
   we use your personal Information to:

       •   Authenticate users;
       •   Verify that Drivers and their vehicles meet safety requirements;
       •   Investigate and resolve Incidents, accidents, and Insurance claims;
       •   Encourage safe driving behavior and avoid unsafe activities;
       •   Find and preventfraud; and
       •   Block and remove unsafe or fraudulent users from the Lyft Platform.

   Bulldlngand Matntatntngthe Lyft Communtty.Lyft works to be a positive part of the
   community. We use your personal Information to:

       • Communicate with you about events, promotions, elections, and campaigns;
       • Personalize and provide content, experiences, communications, and advertising to
         promote and grow the Lyft Platform; and
       • Help facllltate donations you choose to make through the Lyft Platform.

   ProvldlngCustomerSUpport.We work hard to provide the best experience possible, Including
   supporting you when you neEd It To do this, we use your persona I Information to:

       • Investigate and assist you In resolvlng questions or Issues you have regarding the Lyft
         Platform; and
hltpei/wwwJ)ft.oam--
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled
                                                                    Service05/28/21 Page 32 of 39

         • Provide you support or respond to you.

    Improving the Lyft Platform. We are always working to improve your experience and provide
    you with new and helpful features. To do this, we use your personal information to:

         •   Perform research, testing, and analysis;
         •   Develop new products, features, partnerships, and services;
         •   Prevent, find, and resolve software or hardware bugs and issues; and
         •   Monitor and improve our operations and processes, including security practices,
             algorithms, and other modeling.

    Responding to Legal Proceedings and Requirements. Sometimes the law, government
    entities, or other regulatory bodies impose demands and obligations on us with respect to the
    services we seek to provide. In such a circumstance, we may use your personal information to
    respond to those demands or obligations.



    4. How We Share Your
    Information
    We do not sell your personal information. To make the Lyft Platform work, we may need to
    share your personal information with other users, third parties, and service providers. This
    section explains when and why we share your information.

    A. Sharing Between Lyft Users
    Riders and Drivers.

    Rider information shared with Driver: Upon receiving a ride request, we share with the Driver
    the Rider's pickup location, name, profile photo, rating, Rider statistics (like approximate
    number of rides and years as a Rider), and information the Rider includes in their Rider profile
    (like preferred pronouns). Upon pickup and during the ride, we share with the Driver the Rider's
    destination and any additional stops the Rider inputs into the Lyft app. Once the ride is finished,
    we also eventually share the Rider's rating and feedback with the Driver. (We remove the
    Rider's identity associated with ratings and feedback when we share it with Drivers, but a
    Driver may be able to identify the Rider that provided the rating or feedback.)

    Driver information shared with Rider: Upon a Driver accepting a requested ride, we will share
    with the Rider the Driver's name, profile photo, preferred pronouns, rating, real-time location,
    and the vehicle make, model, color, and license plate, as well as other information in the
    Driver's Lyft profile, such as information Drivers choose to add (like country flag and why you
    drive) and Driver statistics (like approximate number of rides and years as a Driver).
https://www.lyft.com/terms                                                                             31/38
1/19/2021           Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                        Terms ofFiled  05/28/21 Page 33 of 39
                                                                 Service

   Although we help Riders and Drivers communicate with one another to arrange a pickup, we
   do not share your actual phone number or other contact information with other users. If you
   report a lost or found item to us, we will seek to connect you with the relevant Rider or Driver,
   including sharing actual contact information with your consent.

   Shared Ride Riders. When Riders use a Lyft Shared ride, we share each Rider's name and
   profile picture to ensure safety. Riders may also see each other's pickup and drop-off locations
   as part of knowing the route while sharing the ride.

   Rides Requested or Paid For by Others. Some rides you take may be requested or paid for by
   others. If you take one of those rides using your Lyft Business Profile account, a code or
   coupon, a subsidized program (e.g., transit or government), or a corporate credit card linked to
   another account, or another user otherwise requests or pays for a ride for you, we may share
   some or all of your ride details with that other party, including the date, time, charge, rating
   given, region of trip, and pick up and drop off location of your ride.

   Referral Programs. If you refer someone to the Lyft Platform, we will let them know that you
   generated the referral. If another user referred you, we may share information about your use
   of the Lyft Platform with that user. For example, a referral source may receive a bonus when
   you join the Lyft Platform or complete a certain number of rides and would receive such
   information.

    B. Sharing With Third-Party Service Providersfor BusinessPurposes
   Depending on whether you're a Rider or a Driver, Lyft may share the following categories of
   your personal information for a business purpose (as we have done for the preceding 12
   months) to provide you with a variety of the Lyft Platform's features and services:

        • Personal identifiers, such as your name, address, email address, phone number, date of
          birth, government identification number (such as social security number), driver's license
          information, vehicle information, and car insurance information;
        • Financial information, such as bank routing numbers, tax information, and any other
          payment information you provide us;
        • Commercial information, such as ride information, Driver/Rider statistics and feedback,
          and Driver/Rider transaction history;
        • Internet or other electronic network activity information, such as your IP address, type of
          browser, version of operating system, carrier and/or manufacturer, device identifiers, and
          mobile advertising identifiers; and
        • Location data.

   We disclose those categories of personal information to service providers to fulfill the following
   business purposes:

        • Maintaining and servicing your Lyft account;
        • Processing or fulfilling rides;
https://www.lyft.com/terms                                                                              32/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled  05/28/21 Page 34 of 39
                                                                    Service

         •   Providing you customer service;
         •   Processing Rider transactions;
         •   Processing Driver applications and payments;
         •   Verifying the identity of users;
         •   Detecting and preventing fraud;
         •   Processing insurance claims;
         •   Providing Driver loyalty and promotional programs;
         •   Providing marketing and advertising services to Lyft;
         •   Providing financing;
         •   Providing requested emergency services;
         •   Providing analytics services to Lyft; and
         •   Undertaking internal research to develop the Lyft Platform.

    C. For Legal Reasons and to Protect the Lyft Platform
    We may share your personal information in response to a legal obligation, or if we have
    determined that sharing your personal information is reasonably necessary or appropriate to:

         • Comply with any applicable federal, state, or local law or regulation, civil, criminal or
           regulatory inquiry, investigation or legal process, or enforceable governmental request;
         • Respond to legal process (such as a search warrant, subpoena, summons, or court order);
         • Enforce our Terms of Service;
         • Cooperate with law enforcement agencies concerning conduct or activity that we
           reasonably and in good faith believe may violate federal, state, or local law; or
         • Exercise or defend legal claims, protect against harm to our rights, property, interests, or
           safety or the rights, property, interests, or safety of you, third parties, or the public as
           required or permitted by law.

    D. In Connection with Sale or Merger
    We may share your personal information while negotiating or in relation to a change of
    corporate control such as a restructuring, merger, or sale of our assets.

    E. Upon Your Further Direction
    With your permission or upon your direction, we may disclose your personal information to
    interact with a third party or for other purposes.



    5. How We Store and Protect Your
     Information
    We retain your information for as long as necessary to provide you and our other users the Lyft
    Platform. This means we keep your profile information for as long as you maintain an account.
    We retain transactional information such as rides and payments for at least seven years to
https://www.lyft.com/terms                                                                            33/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled  05/28/21 Page 35 of 39
                                                                    Service

    ensure we can perform legitimate business functions, such as accounting for tax obligations. If
    you request account deletion, we will delete your information as set forth in the "Deleting Your
    Account" section below.

    We take reasonable and appropriate measures designed to protect your personal information.
    But no security measures can be 100% effective, and we cannot guarantee the security of your
    information, including against unauthorized intrusions or acts by third parties.



    6. Your RightsAnd Choices
    Regarding Your Data
    As explained more below and on our P-rivacY.homeP-agg, Lyft provides ways for you to access
    and delete your personal information as well as exercise other data rights that give you certain
    control over your personal information.

    A.All Users
    Email Subscriptions. You can always unsubscribe from our commercial or promotional emails
    by clicking unsubscribe in those messages. We will still send you transactional and relational
    emails about your use of the Lyft Platform.

    Text Messages. You can opt out of receiving commercial or promotional text messages by
    texting the word END to 46080 from the mobile device receiving the messages. You may also
    opt out of receiving all texts from Lyft (including transactional or relational messages) by texting
    the word STOPALL to 46080 from the mobile device receiving the messages. Note that opting
    out of receiving all texts may impact your use of the Lyft Platform. Drivers can also opt out of
    driver-specific messages by texting STOP in response to a driver SMS. To re-enable texts you
    can text START in response to an unsubscribe confirmation SMS.

    Push Notifications. You can opt out of receiving push notifications through your device
    settings. Please note that opting out of receiving push notifications may impact your use of the
    Lyft Platform (such as receiving a notification that your ride has arrived).

    Profile Information. You can review and edit certain account information you have chosen to
    add to your profile by logging in to your account settings and profile.

    Location Information. You can prevent your device from sharing location information through
    your device's system settings. But if you do, this may impact Lyft's ability to provide you our full
    range of features and services.



https://www.lyft.com/terms                                                                                 34/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled
                                                                    Service05/28/21 Page 36 of 39

    Cookie Tracking. You can modify your cookie settings on your browser, but if you delete or
    choose not to accept our cookies, you may be missing out on certain features of the Lyft
    Platform.

    Do Not Track. Your browser may offer you a "Do Not Track" option, which allows you to signal
    to operators of websites and web applications and services that you do not want them to track
    your online activities. The Lyft Platform does not currently support Do Not Track requests at this
    time.

    Deleting Your Account. If you would like to delete your Lyft account, please visit our Qrivacy:
    homeQagg. In some cases, we will be unable to delete your account, such as if there is an issue
    with your account related to trust, safety, or fraud. When we delete your account, we may retain
    certain information for legitimate business purposes or to comply with legal or regulatory
    obligations. For example, we may retain your information to resolve open insurance claims, or
    we may be obligated to retain your information as part of an open legal claim. When we retain
    such data, we do so in ways designed to prevent its use for other purposes.

    B. California Residents
    The California Consumer Privacy Act provides some California residents with the additional
    rights listed below. To exercise these rights see the "Exercising Your California Privacy Rights"
    section or visit our Qrivacy:homeQagg.

    Right to Know. You have the right to know and see what data we have collected about you
    over the past 12 months, including:

         •   The    categories of personal information we have collected about you;
         •   The    categories of sources from which the personal information is collected;
         •   The    business or commercial purpose for collecting your personal information;
         •   The    categories of third parties with whom we have shared your personal information; and
         •   The    specific pieces of personal information we have collected about you.

    Right to Delete. You have the right to request that we delete the personal information we have
    collected from you (and direct our service providers to do the same). There are a number of
    exceptions, however, that include, but are not limited to, when the information is necessary for
    us or a third party to do any of the following:

         •   Complete your transaction;
         •   Provide you a good or service;
         •   Perform a contract between us and you;
         •   Protect your security and prosecute those responsible for breaching it;
         •   Fix our system in the case of a bug;
         •   Protect the free speech rights of you or other users;
         •   Comply with the California Electronic Communications Privacy Act (Cal. Penal Code §
             1546 et seq.);
https://www.lyft.com/terms                                                                                35/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled  05/28/21 Page 37 of 39
                                                                    Service

         • Engage in public or peer-reviewed scientific, historical, or statistical research in the public
           interests that adheres to all other applicable ethics and privacy laws;
         • Comply with a legal obligation; or
         • Make other internal and lawful uses of the information that are compatible with the
           context in which you provided it.

    Other Rights. You can request certain information about our disclosure of personal information
    to third parties for their own direct marketing purposes during the preceding calendar year.
    This request is free and may be made once a year. You also have the right not to be
    discriminated against for exercising any of the rights listed above.

    Exercising Your California Privacy Rights. To request access to or deletion of your personal
    information, or to exercise any other data rights under California law, please contact us using
    one of the following methods:

    Website: You may visit our P-rivacY.homeP-agg_to authenticate and exercise rights via our
    website.

    Email webform: You may write to us to exercise rights.

    To respond to some rights we will need to verify your request either by asking you to log in and
    authenticate your account or otherwise verify your identity by providing information about
    yourself or your account. Authorized agents can make a request on your behalf if you have
    given them legal power of attorney or we are provided proof of signed permission, verification
    of your identity, and confirmation that you provided the agent permission to submit the request.

    Response Timing and Format. We aim to respond to a consumer request for access or
    deletion within 45 days of receiving that request. If we require more time, we will inform you of
    the reason and extension period in writing.



    7. Children'sData
    Lyft is not directed to children, and we don't knowingly collect personal information from
    children under the age of 13. If we find out that a child under 13 has given us personal
    information, we will take steps to delete that information. If you believe that a child under the
    age of 13 has given us personal information, please contact us at our HelP-Center.



    8. Linksto Third-Party Websites
https://www.lyft.com/terms                                                                                   36/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           TermsofFiled
                                                                   Service05/28/21 Page 38 of 39

    The Lyft Platform may contain links to third-party websites. Those websites may have privacy
    policies that differ from ours. We are not responsible for those websites, and we recommend
    that you review their policies. Please contact those websites directly if you have any questions
    about their privacy policies.



    9. Changes to This Privacy Policy
    We may update this policy from time to time as the Lyft Platform changes and privacy law
    evolves. If we update it, we will do so on line, and if we make material changes, we will let you
    know through the Lyft Platform or by some other method of communication like email. When
    you use Lyft, you are agreeing to the most recent terms of this policy.



    10. Contact Us
    If you have any questions or concerns about your privacy or anything in this policy, including if
    you need to access this policy in an alternative format, we encourage you to contact us.




    DRIVER




    RIDER




    LYFT




                                                (   Lyft driver app )



                                                (   Lyft rider app )



                                                (    Ride on web    )

htlps:/lwww.lyft.com/terms                                                                              37/38
1/19/2021              Case 1:20-cv-02997-AJN DocumentLyft69-1
                                                           Terms ofFiled
                                                                    Service05/28/21 Page 39 of 39




                                                                                                            n     @


                                                     Terms   PrivacY.   © 2020 Lyft, Inc.   CPUC ID No. TCP0032513-P




https://www.lyft.com/terms                                                                                         38/38
